DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
Claims 3 and 8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the phrase "the wave samples" for which there is insufficient antecedent basis in the claim, applicant may have intended to utilize the phrase “the wake samples” instead; and claim 8 recites the phrases "the bearing estimate" and “the microphones” which have insufficient antecedent basis in the claim, applicant may have intended the claim to depend from claim 7 instead of claim 9.
In claim 3, it is not clear how “two acoustic detectors” could be placed in a non co-linear spatial relationship as required by parent claim 1.
References
D1:  US6198694		Kroling et al.		2001-03-06
D2:  Duckworth et al.		1998-11-05	Fixed and wearable acoustic counter-sniper
Systems for law enforcement
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses detecting trajectory information (Abstract & Fig. 5) for a subsonic projectile (column 3, lines 1-11) comprising: collecting detection signals from an array of detection microphones (S1-S6), the detection microphones (S1-S6) being established in a non co-linear spatial (Fig. 5) relationship with respect to each other; determining from at least one of the detection signals the existence of an acoustic waveform, a wake (13) contribution, characteristic of the wake (column 3, lines 26 -39) of a subsonic projectile passing on a trajectory nearby (Abstract & Fig. 5); obtaining a plurality of time samples (Abstract: time differences) of the wake contribution over a time period; processing the plurality of time samples to determine geometric characteristics of the trajectory of the projectile (column 1, lines 45-48).
With regards to claim 2, the D1 reference discloses collecting of detection signals comprises establishing an array of acoustic detectors (S1-S6), the detectors being spaced in a fixed disposition with respect to each other (column 6, lines 35-37 & Fig. 5), and deriving an electrical signal at each acoustic detector corresponding to acoustic waves incident thereon (column 7, lines 19-21).
 With regards to claim 3, the D1 reference discloses the array of acoustic detectors so established comprises at least two acoustic detectors (Fig. 5:  S1-S6).
With regards to claim 4, the D1 reference discloses the array of acoustic detectors comprises at least three acoustic detectors in a non-collinear arrangement (Fig. 5:  S1-S6).
With regards to claim 5, the D1 reference discloses the utilization of more than one detection plane is disclosed at column 1, lines 5-13, thus the utilization of three planes with each plane having three sensor would inherently be a three by three array with at least five sensors in a cruciform formation.
With regards to claim 6, the D1 reference discloses applying a filter (column 7, line 12).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1-6 above, and further in combination with D2.  
The difference between the D1 reference and claim 9 is that the claim recites the utilization of muzzle blast waveforms.  The D2 reference teaches that it was well known in the art to utilize muzzle blast waveforms (Abstract).  It would have been obvious to modify the D1 reference to utilize muzzle blast waveforms as motivated by the D2 reference to assist the D1 system’s ability to detect subsonic projectiles (Abstract).
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645